DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 11, 2022 is acknowledged.

Election/Restrictions
Applicant’s election of Invention II in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Rejections - 35 USC § 112
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "the fireproof internal shield" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the fireproof internal shield" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickelsen et al. (8,844,643). 
Mickelsen et al. disclose a fireproof assembly comprising:
a fireproof housing 220, 222 enclosing a space (space occupied by compressors 120, 122) receiving a component 290 of the aircraft engine 100, the housing defining an opening (one of the openings in attachment point 230-235) for inserting the component (intended use; fire retardant agent 290 can be inserted through the openings of the attachment point 230-235);
a first shield 284 in sealing engagement with the housing for closing the opening (nut 284 has an intended function of closing the opening by securing screw 282) and enclosing the component within the space, the first shield exposed to an environment outside the space;
a second shield 250, 270 located between the first shield and the component, the second shield more fire resistant to fire than the first shield (more resistant because elements 250, 270 are a heat shield); and the second shield secured to the housing via fire proof fasteners 282;
wherein the fire proof housing defines apertures (remainder of the openings in attachment point 230-235), a fastener of the fireproof fasteners 282 of the fireproof fasteners extending through and being in sealing engagement with a corresponding aperture of the apertures;
wherein the fireproof internal shield defines recesses (space within mounting plate 250), the recesses engaged by the fireproof fasteners;
wherein the fireproof internal shield is a fireproof component of the aircraft engine.

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.  
Applicant argues that two different claimed elements are associated with the same feature of Mickelsen.  Mickelsen discloses nut 284 and screw 282 as two separate and distinct elements.
Applicant argues that nut 284 would never be associated as a heat shield.  Nut 284 inherently acts as heat shield.  Its metallic properties offer a barrier to heat.
Applicant argues that the attachment point does not receive a component.  Fire retardant agent is component of the aircraft engine because agent 290 is disclosed as an element of engine 100.  The recitation “for inserting the component” recites intended use of the opening.  It does not constitute a positively recited limitation.  The prior art only needs to be capable of performing the function.  The agent 290 can be inserted through the opening for the fasteners.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK